                                         February 2, 2021


The Honorable Stephanie A. Gallagher
District Judge
United States District Court for the District of Maryland
101 West Lombard Street
Chambers 7C
Baltimore, Maryland 21201

       Re: Joint Status Report,​ Chae Bros., LLC v. Mayor and City Council of Baltimore​, Case
       No. 1:17-cv-01657

Judge Gallagher:

Pursuant to the Court’s order, we are providing a joint status report in the above-referenced
matter. The parties have largely completed fact discovery (expert discovery was bifurcated by
agreement before Your Honor’s assignment to the case). There are a few small outstanding
matters that are expected to be resolved by the end of the month, notwithstanding the Court’s
order allowing Anthony Batts to be deposed outside of the discovery period.

Accordingly, we propose the following deadlines for dispositive fact motions in this case:

       Motions for Summary Judgment                          April 9, 2021
       Responses to Dispositive Motions                      June 9, 2021
       Replies                                               July 9, 2021

Please let us know if you require additional information or clarification.

Respectfully,

/s/                                                   /s/
Peter K. Hwang, Esq.                                  Sara Gross, Chief Solicitor
Ray M. Shepherd, Esq.                                 Hanna M. Sheehan, Assistant Solicitor
Counsel for Plaintiffs                                Counsel for Defendant
